IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,369-01


                    EX PARTE PERVIS LEE ANDREWS, JR., Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. C-297-W011657-1436114-A IN THE 297TH DISTRICT COURT
                         FROM TARRANT COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated assault and sentenced to life imprisonment. The

Second Court of Appeals affirmed his conviction. Andrews v. State, No. 02-17-00052-CR (Tex.

App.—Fort Worth July 12, 2018) (not designated for publication). Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       In three grounds, Applicant contends that trial counsel was ineffective. The trial court signed

an order designating issues and directed counsel to respond, but this application was forwarded

before the trial court made findings of fact and conclusions of law. See TEX . R. APP . P. 73.4(b)(5).

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,
                                                                                                       2

466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel to respond to Applicant’s grounds. In developing the record, the trial court may use any

means set out in Article 11.07, § 3(d). Applicant appears to be represented by counsel. If he is not

and the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:         October 21, 2020
Do not publish